EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Greenlight Capital Re, Ltd. Grand Cayman, Cayman Islands We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-158970) and Form S-8 (No. 333-139993) of Greenlight Capital Re, Ltd. of our reports dated February 21, 2012, relating to the consolidated financial statements and financial statement schedules, and the effectiveness of Greenlight Capital Re, Ltd.’s internal control over financial reporting, which appears in this Form 10-K. /s/ BDO USA, LLP Grand Rapids, Michigan February 21, 2012
